Citation Nr: 1219968	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-27 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from February 1978 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal has been before the Board on two occasions, and was remanded in May 2010 and October 2011 for evidentiary and remedial development.  All actions required by the remands have been accomplished, and the claim is ripe for appellate review.  

  
FINDING OF FACT

The Veteran had elevated blood sugars in active service and was in a pre-diabetic state prior to his separation from active duty; the evidence supports a link between current diabetes mellitus, diagnosed in 2006, and pre-diabetic symptoms first noted in service.  


CONCLUSION OF LAW

Entitlement to service connection for diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for diabetes.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran in this case had many of years of service in the U.S. Army, and he retired after over twenty years of active duty as a senior non-commissioned officer (SNCO).  He contends, in essence, that he developed a pre-diabetic condition in the later years of his service, and that ultimately, he developed diabetes as a current and chronic disorder.  The record supports these contentions.  

The service treatment records contain a blood sugar finding of 149 mg/dL in December 1995, and at a VA general medical examination offered prior to separation, the Veteran was assessed as being in a pre-diabetes mellitus state.  The Board, in its remand of October 2011, noted that there was some confusion in the record as to if this was the examiner's intent (as a copy of this record has the notation scratched, accompanied by an indecipherable signature).  Nonetheless, an unaltered record of pre-diabetes is of record, and this June 1999 assessment was performed very close to the Veteran's eventual separation from service.  Also of note, the June 1999 VA examiner assessed the Veteran as having high blood glucose which had needed some form of medication in the past.  At the time of this examination, the Veteran's blood sugar was recorded as 106.  

The Veteran was afforded a VA examination in January 2007, which purported to address the etiology of his claimed condition.  The associated report noted that the initial diagnosis of diabetes mellitus was in 2006, and that current diabetes was most likely not related to service due to the blood sugar finding at separation being 106.  The examiner did not address the 1995 blood sugar finding of 149, nor was the pre-diabetic assessment of June 1999 discussed in the examination report.  The Board, in May 2010, remanded the claim, and it specifically asked for another examination to be afforded which addressed the present diagnoses.  Subsequent to this action, the Board again remanded the claim in October 2011 after a June 2010 VA examination was returned.  This later examination report noted that there was only one elevated blood sugar finding in the service treatment records, and that blood sugar was normal in 1999 at the time of separation.  The Board determined that the focus on the 1999 blood sugar reading and the diagnostic criteria for establishing a diagnosis of diabetes in 1999 was, in itself, an inadequate rationale for a medical conclusion.  Indeed, the Board noted that an examiner cannot rely on the absence of evidence in the service treatment records as the basis of a negative opinion, and that accordingly, a new examination was necessary.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The new examination report, dated in January 2012, is in the form of a lengthy disability benefits questionnaire (DBQ).  The DBQ is a rather cumbersome document that contains several questions to the examiner which are not pertinent to the issue on appeal.  Nonetheless, it does appear as if the examiner attempted to answer the Board's most recent inquiry.  The examiner was asked to determine if the glucose reading of 149 in 1995 was the beginning of his diabetes.  In response, he stated that the Veteran did not have "true diabetes" until 2006.  This was already established-the establishment of a current diagnosis was not the focus of the remand order.  

In addressing etiology, the examiner did note the one-time in-service finding of high blood sugar in 1995, and also noted that the Veteran did not have symptoms of diabetes from that time until his discharge in 1999.  The examiner went on to state that "being a pre-diabetic with one elevated abnormal reading does not qualify one to be a diabetic."  Again, the Board does not dispute that the Veteran was not diabetic while in active service; however, the examiner clearly established that the Veteran was pre-diabetic while in active service (confirming the June 1999 determination).  The examiner then stated that "many are pre-diabetic and are not service-connected until they become diabetic."  (Emphasis added).  Thus, the examiner has indicated that the initial manifestations of the Veteran's current diabetes occurred in service.  That is, the Veteran's pre-diabetes eventually developed into his current diabetes.   

The examiner concluded the 2012 assessment by stating that 

[I]t is in my medical opinion[,] based on all the data and medical information[,] that the one[-]time abnormal elevation without progressive symptoms of diabetes and a pre-diabetic drawing lab of 106 [four] years later[,] does not equal being a diabetic as he had significant symptoms in 2006 with an unequivocal hyperglycemia.

The examiner cited medical literature to support his assessment that unequivocal hyperglycemia is necessary to confirm this diagnosis.  The Board can further conclude that, based on the examiner's notation of a progression of symptoms as the cause for diabetes, that there were symptoms present prior to the 2006 diagnosis which were causally responsible for that diagnosis.  As the examiner confirmed that there is a causal relationship between pre-diabetic symptoms and diabetes, and as the examiner also, after reviewing the pertinent history, determined that the Veteran was in a pre-diabetic state prior to his separation from service, a causal link has been established between the Veteran's current diabetes and his in-service pre-diabetic symptomatology.  Accordingly, the requirements for service connection have been met, and the claim is granted.  





(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


